Citation Nr: 0704220	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-10 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to secondary service connection for residuals 
of left total knee replacement.

2.  Entitlement to an initial compensable rating for 
aggravation of left knee disability.

3.  Entitlement to an initial compensable rating for 
aggravation of lumbar spondylosis and lumbar spine arthritis.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel
INTRODUCTION

The veteran served on active duty from July 1953 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and December 2004 rating 
decisions issued by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) located in Lincoln, 
Nebraska.  The Board notes the veteran mistakenly argues that 
this appeal was the subject of a remand memorandum in January 
2004.  A review of the record shows that in January 2004 the 
Board issued a decision on the merits of his claim of 
entitlement to service connection for a right knee condition.  
The fact or controversy before the Board for appellate review 
in 2004 did not include the veteran's current claims.

The claims involving the veteran's left knee are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The competent medical evidence reveals the veteran's service-
connected aggravation of lumbar spondylosis and lumbar spine 
arthritis by his service-connected right knee disability is 
productive of increased stresses on the left lumbar spine and 
paraspinous muscles with asymmetric back pain but with 
forward flexion of the thoracolumbar spine greater than 
60 degrees, a combined range of motion greater than 
120 degrees, and no associated neurologic symptoms.


CONCLUSION OF LAW

The schedular criteria for an initial disability rating of 10 
percent, but no more, for aggravation of lumbar spondylosis 
and lumbar spine arthritis are met throughout the pendency of 
this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5235-5243 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01- 
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection" VA therefore is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within the VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.

Here, the veteran is appealing an initial rating assignment.  
He was notified of the evidence required to establish 
secondary service connection prior to the denial of the claim 
in July 2004.  Specifically, the veteran was notified by 
letter from the AOJ in May 2004 of the evidence required to 
substantiate his secondary service connection claims, of his 
and VA's respective duties for obtaining evidence, and to 
submit any evidence in his possession that pertained to his 
claim.  As the subsequent December 2004 rating decision 
granted the veteran's claim of entitlement to secondary 
service connection for his lumbar spine disability based on 
aggravation, such claim is now substantiated.  As such, his 
filing of a notice of disagreement as the initial disability 
evaluations does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignment triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.

The statement of the case and set forth the relevant 
diagnostic codes for the veteran's spine disability.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the percentage currently 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating.  Further, the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  Although the veteran was not 
apprised of the criteria for consideration in awarding an 
effective date, in the event of award of the benefit sought, 
the veteran is not prejudiced by Board's adjudication of the 
appeal at this time.  The award herein encompasses the entire 
rating period on appeal, from the date of grant of service 
connection.  No appeal was taken from the assigned effective 
date of service connection.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
VA medical records, to include VA examination report and 
addendum.  Letters from the veteran's private physician have 
been submitted and records of the veteran's treatment were 
requested on his behalf.  See October 2004 letter to private 
physician.  While additional summary letters were submitted, 
the treatment records were not.  Unlike his left knee 
disability, the record contains sufficient clinical records 
referencing the historical level of disability concerning his 
spine and the manifestation associated with the aggravation.  
The claims file also contains the veteran's statements in 
support.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record for which he has not been afforded the 
opportunity to either submit or authorize VA to obtain.  See 
also June 2004 correspondence indicating he had no additional 
evidence to submit.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim 
which VA has been authorized to obtain.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Increased Rating: Lumbar Spine

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2006).  In the appeal of assignment 
of an initial disability rating, a veteran may be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period, a practice known as 
"staged ratings."  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the instant claim.

Service connection for the increase in severity of a 
nonservice-connected disability and not due to the natural 
progress of the non-service disability requires medical 
evidence of the baseline level of severity created before the 
aggravation by a service-connected disability or by the 
earliest medical evidence created at any time between the 
onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disability.  See 38 C.F.R. § 3.310 (b), added 
effective October 10, 2006, 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).  The rating activity will determine the baseline 
and current levels of severity under the Schedule for Rating 
Disabilities and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  Id.

Here, secondary service connection based on aggravation of a 
nonservice-connected spondylosis of the lumbar spine by the 
veteran's service-connected residuals of a right total knee 
replacement was established effective March 2, 2004.  
Historically, the veteran underwent a right total knee 
replacement in 1998.  See May 2001 letter from private 
medical provider.  The veteran underwent a thorough VA 
general medical examination in January 1999 and the resulting 
report indicates the veteran had an erect posture and 
contains no complaints or assessments involving his lumbar 
spine.

A February 2004 letter from the veteran's private medical 
provider indicates that X-rays of the veteran's lumbar spine 
demonstrated multiple levels of disc space narrowing and 
facet arthrosis consistent with lumbar spondylosis and that 
while the lumbar spine disability was not secondary to the 
right knee disability, the right knee condition aggravated 
the lower back condition.  Upon examination the veteran 
demonstrated forward flexion to about two feet of touching 
the floor and normal hyperextension and lateral bending.  The 
letter indicates motor and sensory function to the lower 
extremities was also normal.

The veteran underwent VA examination in October 2004 and the 
VA examiner indicated that the fact the veteran walked with 
an altered gait, a limp which favored his right knee, and put 
more stress on his left side.  It was indicated that this 
translated into increased stress on the left lumbar spine and 
paraspinous muscles.  The resulting examination report 
indicates the veteran had asymmetric back pain, and upon 
examination, had flexion to 70 degrees (at which point he had 
pain), extension from zero to 20 degrees, left and right 
lateral flexion to 30 degrees, and left and right rotation to 
30 degrees, for a combined range of motion of the 
thoracolumbar spine of 210 degrees.  The report also 
indicates the were no signs of increased amounts of fatigue 
or weakness while a December 2004 letter from the private 
medical provider indicates the veteran complained of low back 
pain aggravated by activities and relieved by rest.  The 
letter shows the veteran flexion to within one foot of the 
floor, extension limited to 15 degrees, and right and left 
lateral bending to 30 degrees.

Disabilities of the thoracolumbar spine are rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2006).  These criteria are to be applied irrespective of 
whether there are symptoms such as pain (whether or nor it 
radiates), stiffness, or aching in the affected area of the 
spine, Id., and they "are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine."  
68 Fed. Reg. at 51,455 (Supplementary Information).  The 
impact of the pain, such as at which point motion is limited 
by pain, has been considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2006).

Under this formula, a 10% evaluation will be assigned for 
forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

Here, the evidence shows the veteran's service-connected 
right knee disability results in increased stress on the left 
lumbar spine and paraspinous muscles with asymmetric back 
pain which approximates the criteria for a 10 percent 
disability rating.  However, the aggravation of his lumbar 
spine disability does not more closely approximate the 
criteria in excess of 10 percent.  Specifically, the 
competent medical evidence indicates the veteran's abnormal 
gait is due to his knees (as opposed to his lumbar spine) and 
there is no evidence of an abnormal spinal contour.  See also 
October 2004 VA radiology reports.  Additionally, the VA 
examination report indicates the veteran had flexion in 
excess of 60 degrees and a combined range of motion of the 
thoracolumbar spine greater than 120 degrees.  The private 
medical evidence provided failed to reveal degrees of flexion 
or any degrees of rotation and the evidence is not adequate 
for rating purposes.  

The veteran, via his attorney, argues that his spine 
disability should be rated under a more appropriate 
diagnostic code.  See March 2005 substantive appeal.  
However, as shown, disabilities of the spine are rated under 
a general formula.  While any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, are evaluated separately under 
an appropriate diagnostic code, the evidence is not 
indicative of any such associated abnormalities related to 
his aggravation of his spine disability.  38 U.S.C.A. 
§ 4.71a, Diagnostic Codes 5235-5243 (2006).  Nor is the 
evidence indicative of treatment for symptoms of 
intervertebral disc syndrome and associated neuropathies 
resulting in prescribed bed rest that is related to the 
aggravation of his spine disability and Diagnostic Code 5243 
is not for application.  See December 2004 letter from 
private medical provider revealing the veteran denied any 
history suggestive of radiculopathy.
 
In short, the weight of the evidence is against a disability 
rating in excess of 10 percent for the veteran's aggravation 
of lumbar spondylosis and lumbar spine arthritis at any point 
during the pendency of this appeal.  Therefore, a staged 
rating is also not for application.  Finally, the Board has 
no reason to doubt that the aggravation of the veteran's 
nonservice-connected spine disability limits his efficiency 
in certain tasks.  However, the evidence of record is not 
indicative of an exceptional or unusual disability picture 
and is not reflective of any factor that takes the veteran 
outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the veteran's 
disability picture does not warrant the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2006).


ORDER

A 10 percent initial disability rating, but no more, for 
aggravation of lumbar spondylosis and lumbar spine arthritis, 
is granted subject to the laws and regulations governing the 
disbursement of VA benefits.


REMAND

Unlike the aggravation of his lumbar spine disability, the 
record does not contain sufficient clinical records 
referencing the historical level of disability concerning the 
veteran's left knee, and as such, appellate review of his 
secondary service connection and increased rating claims 
would be premature at this time.  The record indicates the 
veteran underwent his service-connected right total knee 
replacement in 1998 and a left total knee replacement in 
1999.  The veteran received medical treatment from a private 
medical provider who has submitted letters summarizing 
current treatment.  However, based on the nature of the 
claims and the importance of medical evidence of the baseline 
level of severity, reasonable efforts to obtain the medical 
records dating back to the 1990s should be made, although 
service connection has been established for aggravation of 
the left knee disability from March 2, 2004.  See Hayre v. 
Principi, 199 F.3rd 1327, 1331 (Fed. Circ. 1999), overruled 
on other grounds by Cook v. Principi, 318 F.3d 1334 (Fed. 
Cir. 2002) (en banc), cert. denied, 539 U.S. 926 (2003).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary release 
forms, request the veteran's medical 
records, not already of record, for 
treatment of his left and right knee 
disabilities, received from the 1990s to 
the present, to include records in 
relation to his July 1999 left total knee 
replacement, from Central Nebraska 
Orthopedics & Sports Medicine located in 
Grand Island, Nebraska.

2.  Readjudicate the veteran's secondary 
service connection and increased rating 
claims involving the left knee.  If any 
benefit sought on appeal remains denied, 
the veteran and his attorney should be 
provided a supplemental statement of the 
case that contains notice of all relevant 
actions taken on the claim for benefits 
and all evidence received since March 
2005.  The veteran and his attorney should 
be afforded an opportunity to respond and, 
thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


